 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PEDRO SANCHEZ,                                        1:19-cv-00354-JDP

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13           v.
                                                            ECF No. 2
14    ROY DEOCHA, et al.,
                                                            ORDER DIRECTING PAYMENT
15                        Defendants.                       OF INMATE FILING FEE BY THE SHERIFF
                                                            OF BOB WILEY DETENTION FACILITY
16

17

18

19          Plaintiff is a state prisoner proceeding with counsel in this civil rights action brought

20   under 42 U.S.C. § 1983. He has requested leave to proceed in forma pauperis under 28 U.S.C.
21   § 1915. ECF No. 2. Plaintiff has made the showing required by § 1915(a), so the court will grant

22   his request to proceed in forma pauperis. Plaintiff must pay the statutory filing fee of $350.00.

23   See 28 U.S.C. § 1915(b)(1). Plaintiff must make monthly payments in the amount of twenty

24   percent of the preceding month’s income credited to plaintiff’s trust account. The Sheriff of the

25   Bob Wiley Detention Facility is required to send to the Clerk of the Court payments from

26   plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
27   fee is paid in full. 28 U.S.C. § 1915(b)(2).

28          In accordance with the above and good cause appearing therefore, it is hereby ordered
                                                        1
 1   that:

 2            1. Plaintiff's application to proceed in forma pauperis is granted.

 3            2. The Sheriff of the Bob Wiley Detention Facility or his designee shall collect payments

 4               from plaintiff’s prison trust account in an amount equal to twenty percent of the

 5               preceding month’s income credited to the prisoner’s trust account and shall forward

 6               those payments to the clerk of the court each time the amount in the account exceeds

 7               $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been

 8               collected and forwarded to the clerk of the court. The payments shall be clearly

 9               identified by the name and number assigned to this action.

10            3. The clerk of the court is directed to serve a copy of this order and a copy of plaintiff’s

11               in forma pauperis application on the Sheriff of the Bob Wiley Detention Facility, at

12               36712 Road 112, Visalia, CA 93291.

13            4. The clerk of the court is directed to serve a copy of this order on the Financial

14               Department, U.S. District Court, Eastern District of California, Sacramento Division.

15
     IT IS SO ORDERED.
16

17
     Dated:      April 2, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
